Name: Council Regulation (ECSC, EEC, Euratom) No 2615/76 of 21 October 1976 amending Regulation (EEC, Euratom, ECSC) No 259/68 as regards the conditions of employment of other servants of the European Communities
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  social protection
 Date Published: nan

 29 . 10 . 76 Official Journal of the European Communities No L 299/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EEC , Euratom) No 2615/76 of 21 October 1976 amending Regulation (EEC , Euratom , ECSC) No 259/68 as regards the condi ­ tions of employment of other servants of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION : CHAPTER I Amendment of the conditions of employment of other servants of the European Communities Article 1 Having regard to the Treaty establishing a single Council and a single Commission of the European Communities , and in particular Article 24 thereof, Having regard to the proposal from the Commission , made after consulting the Staff Regulations Committee , Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Court of Justice , Whereas it is for the Council , acting by a qualified majority on a proposal from the Commission after consulting the institutions concerned , to amend the Staff Regulations of officials and conditions of employ ­ ment of other servants of the European Communities laid down by Regulation (EEC, Euratom , ECSC) No 259/68 ( 2 ), as last amended by Regulation (Euratom , ECSC, EEC) No 2577/75 ( 3 ) ; Whereas , without prejudice to the principles of the Staff Regulations , certain amendments should be made to the conditions of employment of other servants of the European Communities so that they can more aptly be applied to staff paid from the research and investment appropriations ; Whereas the conditions of employment laid down in this Regulation shall only apply to staff paid from the research and investment appropriations and shall not in any circumstances constitute a precedent with regard to employment in the European public service , The conditions of employment of other servants of the European Communities shall be amended as follows : 1 . The last indent of Article 1 shall be repealed . 2 . The following paragraph shall be added to Article 2 : '(d) Staff engaged to fill temporarily a permanent post paid from research and investment appro ­ priations and included in the list of posts appended to the budget relating to the institu ­ tion concerned .' 3 . The last paragraph of Article 4 shall be repealed . 4 . The following paragraph shall be added to Article 8 : 'Temporary staff to whom Article 2 (d) applies shall be engaged on the following conditions :  temporary staff in Category A or B required to perform duties necessitating scientific or tech ­ nical qualifications shall be engaged for not more than five years ; their contracts may be renewed ;  staff in Category A or B required to perform administrative duties shall be engaged for an indefinite period ;  staff in Category C or D shall be engaged for an indefinite or definite period .' 5 . The following paragraph shall be added to Article 20 : ' However, the basic monthly salaries of staff to whom Article 2 (d) applies shall be determined for each grade and step in accordance with the following table : (') OJ No C 100 , 3 . 5 . 1976 , p . 38 . O OJ No L 56 , 4 . 3 . 1968 , p . 1 . ( 3 ) OJ No L 263 , 11 . 10 . 1975 , p . 1 . No L 299 / 2 Official Journal of the European Communities 29 . 10 . 76 Grade 1 , ? Step 4 S 6 7 8 A 1 105 887 1 1 1 748 1 1 7 609 1 23 470 129 331 135 192 A 2 93 469 99 061 104 653 1 1 0 245 1 1 5 837 121 429 A 3 L/A 3 76 640 81 533 86 426 91 319 96 212 101 105 105 998 1 10 891 A 4 L/A 4 63 679 67 497 71 315 75 133 78 951 82 769 86 587 90 405 A 5 L/A 5 52 068 55 348 58 628 61 908 65 188 68 468 71 748 75 028 A 6 L/A 6 44 538 47 1 20 49 702 52 284 54 866 57 448 60 030 62 612 A 7 L/A 7 37 926 39 969 42 012 44 055 46 098 48 141   A 8 L/A 8 33 1 93 34 644       B 1 44 538 47 1 20 49 702 52 284 54 866 57 448 60 030 62 612 B 2 38 1 97 40 132 42 067 44 002 45 937 47 872 49 807 51 742 B 3 31 528 33 141 34 754 36 367 37 980 39 593 41 206 42 819 B 4 26 851 28 249 29 647 31 045 32 443 33 841 35 239 36 637 B 5 23 675 24 805 25 935 27 065     C 1 26 071 27 245 28 419 29 593 30 768 31 942 33 1 1 6 34 290 C 2 22 287 23 361 24 434 25 508 26 58 1 27 655 28 728 29 820 C 3 20 603 21 522 22 442 23 361 24 281 25 201 26 120 27 040 C 4 1 8 306 19 174 20 042 20 910 21 779 22 647 23 515 24 384 C 5 16 617 1 7 435 1 8 253 19 071     D 1 19 222 20 193 21 164 22 1 35 23 106 24 077 25 048 26019 D 2 1 7 233 18 101 1 8 970 1 9 838 20 706 21 575 22 443 23 311 D 3 1 5 804 16 621 1 7 438 18 255 19 072 19 889 20 706 21 523 D 4 14 780 15 495 1 6 209 1 6 923     9 . Article 47 (2) (a ) shall be replaced by the following : '(a ) At the end of the period of notice stipulated in the contract ; the length of the period of notice shall not be less than two days for each completed month of service , subject to a minimum of 15 days and a maximum of three months . In the case of a servant within the meaning of Article 2 (d ) the period of notice shall not be less than one month for each completed year of service , subject to a minimum of three months and a maximum of 10 months . The period of notice shall not , however, commence to run during maternity leave or sick leave , provided such sick leave does not exceed three months . It shall , more ­ over, be suspended during maternity or sick leave subject to the limits aforesaid .' 10 . Articles 84 to 98 shall be repealed . 6 . The following sentence shall be added to the first paragraph of Article 28 : 'Article 72 shall also apply to staff referred to in Article 39 (2) who are in receipt of a retirement pension .' 7 . The following paragraph shall be added to Article 34 : 'Where a former servant within the meaning of Article 2 (c ) or (d ) who was in receipt of a retire ­ ment pension or who left the service before reaching the age of 60 years and requested that his retirement pension be deferred until the first day of the calender month following that during which he reached the age of 60 years dies, the persons entitled under the deceased servant , as defined in Chapter 4 of Annex VIII to the Staff Regulations , shall be entitled to the survivor's pension as provided in that Annex .' 8 . The first sentence of Article 39 (2) shall be replaced by the following : 'On leaving the service , a servant within the meaning of Article 2 (c) or (d) shall be entitled to a retirement pension or severance grant as provided for in Title V, Chapter 3 of the Staff Regulations and Annex VIII to the Staff Regula ­ tions ;' CHAPTER 11 Transitional provisions Article 2 1 . A member of the establishment or local staff paid from the research and investment appropriations 29 . 10 . 76 Official Journal of the European Communities No L 299/3 4 . In the case of establishment and local staff who are in service on the date on which this Regulation comes into force , calculation of the length of service referred to in the first paragraph of Article 77 of the Staff Regulations shall take account of the number of years of service that staff engaged pursuant to para ­ graph 1 above have completed as establishment or local staff. However, only the number of years of service completed by staff , as temporary staff within the meaning of Article 2 (d) shall be taken into account for the purpose of calculating the years of pensionable service within the meaning of Article 2 of Annex VIII to the Staff Regulations . 5 . The contract of any member of establishment or local staff who does not accept the offer made under paragraph 1 within six months shall be terminated. In this event the person in question shall be entitled to the period of notice specified in Article 98 (2) of the conditions of employment of other servants of the European Communities or in the relevant Article of the rules governing the conditions of employment of local staff . who is in service on the date on which this Regula ­ tion comes into force shall be offered a contract by the authority referred to in the first paragraph of Article 6 of the conditions of employment of other servants of the European Communities in accordance with Title II of these conditions of employment . The contract shall take effect on the said date . 2 . The person concerned shall be assigned to a post in accordance with Article 10 of the conditions of employment . He shall receive a basic salary such as will ensure that his net remuneration is at least equal to the net "remuneration which he received before the new contract was concluded . For the purpose of implementing this Chapter the remuneration to which the person concerned would be entitled under the former conditions of employ ­ ment shall be one-twelfth of his total annual remuner ­ ation , less Community tax and his contributions to national pension and social security schemes . The family allowances which are taken into account for the purpose of implementing the above provisions shall be those which under the former conditions of remuneration the servant would have received for the first month following the conclusion of the new contract if his situation as to dependants had been the same at that time as during the month in question . 3 . Establishment and local staff engaged pursuant to this Article as temporary staff within the meaning of Article 2 (d ) of the conditions of employment of other servants of the European Communities shall not be required to serve thfe probationary period referred to in Article 14 of the said conditions of employment . CHAPTER III Final provisions Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 October 1976 . For the Council The President L.J. BRINKHORST